                          2020/03/09
          Case 1:19-cv-08999-VM      1 7:21 :99
                                 Document             /1
                                             13 Filed 03/10/20 Page 1 of 1




COVINGTON                                                           Covington & Burling LLP
                                                                    The New York Times Building
BEIJING   BRUSSELS   DUBAI   FRANKFURT   JOHANNESBURG               620 Eighth Avenue
LONDON    LOS ANGELES   NEW VORK    PALO ALTO                       New York, NY10018-1405
SAN FRANCISCO   SEOUL    SHANGHAI   WASH I NGTON                    T +1212 8411000



VIA FACSIMILE - (212) 805-6382                                      March 9,     2029

Hon. Victor Marrero
United States District Judge
U.S. District Court for the Southern District of New York                       USDC SONY
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.                                                                   DOCU MENT
New York, New York 10007-1312                                                   ELE CTRONICALLY FILED




Dear Judge Marrero:

        We write on behalf of Plaintiff Flatiron Health, Inc. ("Flatiron") in connection with
Flatiron's Motion to Seal Certain Documents, Close Courtroom During Presentation of
Confidential Information During Trial, and Seal Resulting Trial Transcripts ("Motion to Seal"),
dated January 24, 2020, which was filed in the above-referenced matter. Dkt. Nos. 81-84.
Defendant did not oppose Flatiron's Motion to Seal.

        We respectfully request that this Court temporarily seal the transcripts of the trial, which
occurred on January 27, 28, and 30, until the Court has ruled on Flatiron's proposed redactions
to the trial transcripts. We have just learned from the Southern District Reporters that the trial
transcripts are currently available for purchase by the public.

        Flatiron submitted a hard copy of its proposed redactions to the trial transcripts, trial
exhibits, and direct testimony on February 10, 2020 in connection with its Motion to Seal. We
respectfully request that the Court permit Flatiron to submit redacted versions of those
documents in order to protect the confidentiality of Flatiron's confidential business information
and trade secrets.



                                                                     Respectfully submitted,


                                                                      7,... ~       -    7
                                                                                         -~
                                                                                        .,   ---
                                                                                           _, - - .....
                                                                                             .......


                                                                     Teresa T. Lewi
                                                                     Counsel for PlaintiffFlatiron
                                                                     Health, Inc.

cc:       Counsel of record (via email)
